Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00716-CV

    Samuel R. BUILTA a/k/a Sam Builta, Individually and d/b/a Technical Services System,
                                        Appellant

                                                   v.

                                          PARAGON, INC.,
                                             Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 393227
                              Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 1, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal, Appellant was initially represented by retained counsel. On April 5, 2018,

this court received notice from the Office of the Chief Disciplinary Counsel of the State Bar of

Texas that Appellant’s counsel had been suspended from the practice of law effective March 21,

2018. Appellant advised this court he had obtained replacement counsel, but no notice of

appearance of new counsel to represent Appellant has been filed.

           Appellant’s brief was due on June 22, 2018. Because no motion for extension of time to

file the brief or appellant’s brief was timely filed, on June 29, 2018, we ordered Samuel R. Builta
                                                                                     04-17-00716-CV


to show cause in writing not later than July 9, 2018, why this cause should not be dismissed for

want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio,

975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.). We advised Appellant that his written

response must include a reasonable explanation for his failure to timely file the brief. See TEX. R.

APP. P. 38.8(a). We warned Appellant that if he failed to show cause as ordered, this appeal would

be dismissed without further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

       To date, Appellant has filed no response to our June 29, 2018 order. We dismiss this appeal

for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                  PER CURIAM




                                                -2-